DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment 
Claims 1, 8-9 are amended and filed on 11/252020 and claim 11 is newly added.
Allowable Subject Matter
Claims 1-3, 6-11 are allowed.
As to claim 1, a catheter device for providing access to a body cavity of a patient, comprising a tube, and an inserting shell and wherein the inserting shell comprises a groove formed on an outer circumferential face of the inserting shell and extending around a circumference of the inserting shell, the groove configured to form a circumferential receptacle for the thread and to receive the thread therein, the thread forming a loophole placeable around the circumference of the inserting shell to extend around the outer circumferential face of the inserting shell  in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, DeLegge et al. (US. 200070106217A1) (“DeLegge”) is the closest prior art of record. Even though DeLegge discloses a catheter device for providing access to a body cavity of a patient, comprising a tube, and an inserting shell and wherein the inserting shell comprises a groove formed on an outer circumferential face of the inserting shell, DeLegge fails to disclose the groove is extending around a circumference of the inserting shell, the groove configured to form a circumferential receptacle for the thread and to receive the thread therein, the thread 
As to claim 9, a method for fastening a catheter device to an insertion guide, the catheter device comprising a tube, and an inserting shell and the method comprising: inserting a thread of the insertion guide into an opening of the inserting shell for fastening the catheter device to the insertion guide, and placing a loophole formed from the thread around a circumference of the inserting shell to extend around an outer circumferential face of the inserting shell, the inserting shell comprising a groove formed on the outer circumferential face of the inserting shell and extending around the circumference of the inserting shell, the groove configured to form a circumferential receptacle for the thread and to receive the thread therein in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, DeLegge et al. (US. 200070106217A1) (“DeLegge”) is the closest prior art of record. Even though DeLegge discloses a method for fastening a catheter device to an insertion guide, the catheter device comprising a tube, and an inserting shell and the method comprising: inserting a thread of the insertion guide into an opening of the inserting shell for fastening the catheter device to the insertion guide, DeLegge fails to disclose placing a loophole formed from the thread around a circumference of the inserting shell to extend around an outer circumferential face of the inserting shell, the inserting shell comprising a groove formed on the outer circumferential face of the inserting shell and extending around the circumference of the inserting shell, the groove configured to form a circumferential receptacle for the thread and to receive the thread therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Response to Arguments
Applicant’s arguments, see remark, filed on 11/25/2020, with respect to the “groove and how it is configured to thread” have been fully considered and are persuasive.  The 102 rejection of claims 1 and 9 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783